
	
		I
		111th CONGRESS
		1st Session
		H. R. 3346
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Mr. Frank of
			 Massachusetts (for himself and Mr.
			 Kanjorski) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to permit the
		  sharing of confidential supervisory information with foreign auditor oversight
		  bodies.
	
	
		1.Authority to share certain
			 information
			(a)DefinitionSection 2(a) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7201(a)) is amended by inserting after paragraph (16) the
			 following:
				
					(17)Foreign auditor
				oversight authorityThe term
				foreign auditor oversight authority means any governmental body or
				other entity empowered by a foreign government to conduct inspections of public
				accounting firms or otherwise to administer or enforce laws related to the
				regulation of public accounting
				firms.
					.
			(b)Availability To
			 Share informationSection 105(b)(5) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7215(b)(5)) is amended by adding at the end the
			 following:
				
					(C)Availability to
				foreign oversight authoritiesWhen in the Board’s discretion it is
				necessary to accomplish the purposes of this Act or to protect investors, and
				without the loss of its status as confidential and privileged in the hands of
				the Board, all information referred to in subparagraph (A) that relates to a
				public accounting firm within the inspection authority, or other regulatory or
				law enforcement jurisdiction, of a foreign auditor oversight authority may be
				made available to the foreign auditor oversight authority if the foreign
				auditor oversight authority provides such assurances of confidentiality as the
				Board determines
				appropriate.
					.
			(c)Conforming
			 amendmentSection
			 105(b)(5)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(A)) is
			 amended by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C).
			
